Citation Nr: 1127225	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the evidence of record indicates the Veteran reported for a hearing before RO personnel to provide testimony in connection with his claim.  The hearing transcript of the hearing has not been associated with the claims file.

The issue of service connection for a back disorder is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied service connection for a back condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the May 1984 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The May 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 1984 decision to reopen a previously denied claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the case here with respect to the issues on appeal, the February 2008 VCAA notice letter is compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  

Furthermore, the February 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the February 2008 VCAA notice letter prior to the May 2008 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and relevant VA treatment records.  Further, the Veteran has submitted statements in support of his claim.  He also was provided a VA examination in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In a May 1984 rating decision, the RO denied service connection for a back condition.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in January 2008.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, in its May 1984 rating decision, the RO denied service connection for a back condition because there was no evidence that the back disorder was incurred in service.  

Upon reviewing the evidence received since the May 1984 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an August 2010 VA examiner provided an opinion that the Veteran's degenerative changes at L4-5 were not caused by, resulting from, or aggravated by the Veteran's military service.  See August 2010 VA examination report.
  
Thus, presuming the credibility of this evidence, this nexus statement presents evidence of a possible relationship between any current back disorder and his military service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim for a back disorder is reopened.  To this extent the appeal is granted.   


REMAND

Before addressing the merits of the issue concerning service connection, the Board finds that additional development of the evidence is required.

In this case, a remand is required to associate with the claims file the transcript to a hearing held before RO personnel in July 2010.  Specifically, a review of the claims file reveals that the Veteran was scheduled to appear before RO personnel to provide testimony on July 28, 2010.  There also is indication that the hearing was held.  However, the transcript of the hearing has not been obtained and associated with the claims file.

Next, a remand is required to clarify an August 2010 VA examination report, including the diagnosis and medical nexus opinion provided concerning the Veteran's spine.  Specifically, the August 2010 VA examiner indicated that a January 2008 VA X-ray of the Veteran's lumbar spine indicated disc space narrowing at L4-S5 with associated degenerative changes.  However, he also indicated that "[t]here is insufficient evidence to warrant the diagnosis of an acute or chronic lower back disorder or residuals of; [January 2008 lumbar spine] radiographs reported as demonstrating disc space narrowing at L4-5 and associated degenerative changes at that motion segment; 3/5 positive Waddell's signs."  Based on the examiner's statement, it is unclear whether the Veteran currently has a back disorder, in particular, disc space narrowing at L4-5 and associated degenerative changes.  Thus, a remand is necessary to clarify the diagnosis found during the August 2010 VA examination.  

Additionally, the August 2010 VA examiner also provided a medical opinion that the Veteran's lumbar spine examination performed was unremarkable for objective abnormalities, despite his earlier statement that a January 2008 X-ray found disc space narrowing and degenerative changes.  The VA examiner also indicated that the "degenerative changes at the L4-5 motion segment [was] not deemed by this examiner to be clinically significant or caused by, resulting from, or aggravated by the [V]eteran's active military service."  No rationale was provided for this nexus opinion, including consideration of the Veteran's lay statements concerning a back injury he sustained during service.  Specifically, the Veteran has asserted that he sustained a back injury in service after falling off a log.  See VA treatment record dated in July 1983.  In this regard, as a layperson, the Veteran is competent to report the injuries he sustained during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  Furthermore, the Veteran's allegations of an in-service back injury are supported by his indication of a history of recurrent back pain on his May 1983 Report of Medical history and a notation of in-service treatment for his back on his May 1983 separation examination report.

As such, the August 2010 VA examiner failed to consider the Veteran's competent lay statements concerning an in-service back injury and in-service treatment for his back, which are additionally supported by notations indicating such treatment on his May 1983 separation examination report.  Rather, the VA examiner failed to provide any rationale for his nexus opinion at all. 

Thus, an addendum of the August 2010 VA examiner's diagnosis and medical nexus opinion is required given that his original opinion failed to clearly indicate whether a current back disorder exists and to account for the Veteran's competent statements concerning an in-service back injury and indications on the May 1983 separation examination report indicating in-service treatment for the back.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the transcript of a hearing held before RO personnel on July 28, 2010.  If such a hearing was not held or if the Veteran failed to report for the hearing, this must be documented in the claims file.  

2.  Request that the previous August 2010 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  Initially, the physician should clarify as to whether there is a current diagnosis of a back disorder, regardless of its severity or significance.  In particular, the physician should indicate whether the January 2008 X-ray showing disc space narrowing with degenerative changes is a diagnosis of a back disorder.  

Next, the physician should provide a rationale regarding his nexus opinion that the Veteran's disc space narrowing with degenerative changes is not caused by, resulting from, or aggravated by his active military service, including any sustained in-service back injury.  In doing so, the physician should review the Veteran's May 1983 separation examination report indicating in-service treatment for the back, his indication of recurrent back pain on his May 1983 Report of Medical History, and his competent statements regarding an in-service back injury he sustained.  The physician should then provide a clarification as to whether any current back disorder is at least as likely as not related to his military service.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the August 2010 report is unavailable, and a new examiner or the previous examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale to his opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

3.  Readjudicate the claim for service connection for a back disorder in light of the VA examination addendum provided and any additional medical evidence received since the issuance of the statement of the case in September 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


